MEMORANDUM**
1. By failing to raise it below, defendant waived the argument that the district court should have applied California law. See Federal Savings and Loan Ins. Corp. v. Butler, 904 F.2d 505, 509 (9th Cir.1990).
2. Defendant’s appeal of the preliminary injunction is moot because the injunction expired in 1997, see American Tunaboat Ass’n v. Brown, 67 F.3d 1404, 1407 *882(9th Cir.1995), and we lack jurisdiction over a claim as to which no relief can be granted, United States v. Geophysical Corp., 732 F.2d 693, 698 (9th Cir.1984).
3. The district court did not abuse its discretion in sealing portions of the proceedings because Brotby signed a confidentiality agreement and his counsel had full access. See Phillips v. General Motors Corp., 307 F.3d 1206, 1210 (9th Cir. 2002).
4. Defendant bears the burden of showing that the district court committed clear error in its damages award. He has failed to carry that burden. See Fair Housing of Marin v. Combs, 285 F.3d 899, 906 (9th Cir.2002).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.